STOKER, Judge.
For the reasons stated in the companion case of Diane Faulk v. Schlumberger Well Services, et al., 412 So.2d 171 (La.App. 3rd Cir. 1982), in which a separate opinion is being rendered this date, the judgment of the district court is affirmed but amended so as to award Sherry Ann Dinger, as natural tutrix of the minor Mia Margaret Faulk and for her use and benefit, the sum of $121,875.00, and to award Sherry Ann Ding-er, as natural tutrix of the minor Melanie Michelle Faulk for her use and benefit, the sum of $140,069.44. As thus amended the judgment in this case is affirmed. The costs of this appeal are assessed equally between plaintiff-appellee and defendants-appellants.
AMENDED AND AFFIRMED AS AMENDED.